DAVIS, Judge.
Jimmy L. Walls challenges the denial of his motion objecting to restitution costs. The trial court summarily denied the motion on the basis that Walls should have raised this issue on direct appeal.
We do not agree that errors in restitution orders are not cognizable in Florida Rule of Criminal Procedure 3.800(b) motions. See Amendments to Fla. R. of Crim. P. S. 111(e) & 3.800 & Fla. R. of App. P. 9.020(h), 9.140, & 9.600, 761 So.2d 1015, 1019 (Fla.2000). However, we affirm because Walls’ motion was untimely and facially insufficient.
Affirmed.
GREEN and KELLY, JJ., concur.